Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed 05 October 2022 has been entered.
	The Request for Continued Examination filed has been carefully considered. The following information has been made of record in the RCE filed for the instant application:
1. Claims 11-20 have been canceled.
2. New Claim 31 has been added.
3. Claims 24 and 28-29 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
	Claims 1-10 and 21-31 are pending in the case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24, at line 6 and claim 29, at line 6, recite ‘a backbone including’. It is not clear what else is included in the backbone of the polysaccharide other than the monomeric units recited.
Claims 25-28 and 30, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Response to Applicant’s Remarks
Applicant has stated that claims 24 and 29 have been amended and the amendments are believed to obviate the rejection.
Applicant’s amendments have partly overcome the rejection. As set forth above the term ‘including’ is still seen at line 6 in claims 24 and 29 which renders the claims unclear.

The following are new rejections under 35 USC 112 and 102.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 is drawn to a method of treating galectin-3 dependent disorder and further recites in part (a) elevated blood galectin-3 level as one of the disorders. The recitation ‘galectin-3 dependent disorder’ indicates that there is a disorder due to abnormal levels of galectin-3. Elevated blood galectin-3 level itself cannot be a galectin-3 dependent disorder. It is not clear what applicant intends by reciting ‘elevated blood galectin-3 level’ as one of the disorders treated in the method of claim 24. The said recitation is also seen in claim 25.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10, 24, 26, 29 and new claim 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Platt et al (US 8,236,780; newly cited).
New claim 31 is drawn to the method of claim 1 wherein the polysaccharide binds to the carbohydrate recognition domain of galectin-3.
Platt et al teaches a method of treating fibrosis in a patient via administration of an effective amount of a suitable polysaccharide which can be a rhamnogalacturonan. The polysaccharide can be a branched galacto-rhamnoglacturonate heteropolymer of alternating 1,2-linked rhamnose and 1,4-linked GalA residues that carry side chains of predominantly 1,4-D-galactose and/or 1,5-L-arabinose residues (col. 2, lines 15-22; col. 19, line 20 through col. 20, line 21; the method of treating fibrosis, a galectin-3 dependent disorder as in claim 1 and the disorder as in claim 10; col. 7, line 64 through col. 8, line 5; the active agent in the method of claims 1, 24 and 29). The administration of the polysaccharide can be oral or parenteral (col. 4, lines 1-7; limitation of claim 2).
In one of the embodiments of the invention, an effective amount of the polysaccharide administered alone causes reduction in the level of the biochemical marker for fibrosis (col. 1, lines 50-60; col. 6, line 64 through col. 7, line 6; as in claim 24, part (b) and claim 26). According to Platt et al an embodiment of its invention is also treatment of fibrosis of the liver and lung (col. col. 7, lines 41-45). This reads on the method of treating chronic kidney and lung disease as in claim 29. Platt’s method treats disorders as instantly claimed using the polysaccharide recited in the method of claim 1. Therefore, the polysaccharide of Platt should bind to the carbohydrate recognition domain of galectin-3 as in new claim 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0148404A1; of record) in view of Zhao et al (Carbohydrate Polymers, 2017, 163, 330-336; cited in IDS filed 11/18/2020; of record) and further in view of Suthahar et al (Theranostics, 2018, 8(3), 593-609; published 2018/01/01; cited in IDS filed 12/23/2021; of record) and Martinez et al (Hypertension, 2015, 66, 767-775; cited in IDS filed 12/23/2021; of record).
New claim 31 is drawn to the method of claim 1 wherein the polysaccharide binds to the carbohydrate recognition domain of galectin-3.

 Chang teaches a method of treating a galectin-3 mediated disorder by ascertaining the galectin-3 status of the patient and administering to the patient a therapeutically effective amount of a composition comprising pectin polysaccharide. The polysaccharide has a backbone and branching comprising, -Galp, -Galp, L-Rhap and -Araf (paras 0046-0053; part of the limitations of claims 1, 4-7, 24 and 29 regarding patient having galectin-3 dependent disorder and the polysaccharide residues). The composition can be administered parenterally and orally (para 0092; limitation of claim 2). Another condition that can be treated is inflammation (Claim 70 of Chang at page 13; condition recited in claim 24, part (c) and claim 27). Chang et al does not expressly teach the use of a polysaccharide having some of the residues in the backbone as in claim 7 and the limitations of claims 3, 8-10, 21-23, parts (a) and (b) of claim 24, 25-26 and 28-30.
Zhao teaches a polysaccharide having a backbone including alternating -L-Rhap and -D-GalA residues with a side chain on the backbone, which includes -D-Galp and -L-Araf. It is also a galectin-3 inhibitor (Abstract, Fig.5 at page 355; part of the limitations of the polysaccharide in claims 1, 7, 24 and 29 regarding the residues on the polysaccharide). 
Suthahar et al teaches that galectin-3 is a versatile protein that orchestrates several physiological and pathophysiological processes in the human body and has become a biotarget (Abstract). Galectin-3 expression during cardiac injury is rapidly induced. It’s sustained over-expression results in fibrosis of the heart (page 595, right col., first full paragraph; condition recited in claims 1, 22 and elevated levels of galectin-3 as in claim 25). Galectin-3 overexpression is a characteristic of profibrotic M2 macrophages including higher levels of markers of collagen turnover and tissue fibrosis.  (page 595, right col., last para through page 596. Right col., first full para; condition recited in claims 1, 22, part (b) of claim 24, claim 26). Galectin-3 is a culprit protein associated with several diseases, like fibrosis, heart failure and atherosclerosis. Galectin-3 reduction also results in improved kidney function and reduced renal damage, and fibrosis in lungs (cardiovascular disease, lung disease; page 597, left col. starting at Pathophysiological functions through page 599, right col.; conditions recited in claims 1, 21, 23, 29(kidney disease) and 30). There is a need for galectin-3 inhibitors to combat disorders (page 605; right col., see Conclusion). This teaching of Suthahar et al tells one of ordinary skill in the art that galectin-3 overexpression is responsible for conditions like heart failure, fibrosis, lung disease, atherosclerosis, and higher levels of collagen turnover markers and that an active agent which inhibits galcetinc-3 would be useful in a method treatment of such conditions in a patient.
According to Martinez et al galectin-3 is associated with inflammation, fibrosis, heart failure (Abstract; page 768, left col., first full para through page 774; conditions recited in claims 1, 10, 22, claim 24, part (c), claims 27 and 30). Beneficial effects of galectin-3 blockade has been demonstrated representing a novel therapeutic target in cardiac inflammation and fibrosis. 
Chang teaches the method of claim 1 wherein effective doses of its polysaccharide inhibit galectin-3 (para 0103). Based on this teaching of Chang and that of Zhao, one of ordinary skill in the art can determine the galectin-3 inhibition concentration of the polysaccharide via routine experimentation in order to calculate the effective amount to be administered as in claims 3 and 28. This is well within the skill level of the artisan to recognize and perform in view of the teachings of the prior art. Regarding claims 8 and 9, the source from which the polysaccharide is isolated is not of importance as long as the prior art suggests using a polysaccharide having the claimed structural limitations.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) is seen to be applicable here since based on the prior art teachings, galectin-3 is associated with the pathology of the diseases/conditions treated in the claimed methods and its inhibition is taught as a therapeutic method. A polysaccharide having the claimed sugar residues is known in the art to be a galectin-3 inhibitor. Thus, it is obvious to combine prior art elements and arrive at the claimed methods of treatment via the administration of a polysaccharide as in claims 1, 4-7, 24 and 29.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation. One of ordinary skill will also be motivated to look at active agents that may have enhanced galectin-3 inhibiting activity for use in the claimed methods since all of the conditions/diseases treated are due to galectin-3 overexpression.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-10 and 21-30 under 35 USC 1203 od record arguing that the Office has acknowledged that Chang does not expressly teach the use of a polysaccharide having the backbone as in claims 1 and 7 and the limitations of claims 3 and 8-9. The Office action makes no allegation that Martinez or Suthahar teach specific polysaccharide required by independent claims 1, 24 and 29. There are many polysaccharides described in the literature that inhibit galectin-3. It is only through the instant inventors’ innovation and experimentation that the invention set forth in the enclosed claims has been achieved-whereby the claims require a specific type of polysaccharide and specify treating specific conditions. Applicant submits that the person of ordinary skill in the art would not have had the motivation to select and combine the references cited by the Office action, based on the information in the cited references. Withdrawal of rejection is requested for the above reasons (pages 6-7 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. Chang teaches the treatment of galectin-3 mediated disorders using a polysaccharide with branching that has some of the residues recited in claims 1, 24 and 29. Zhao teaches a polysaccharide a polysaccharide having a backbone including alternating -L-Rhap and -D-GalA residues with a side chain on the backbone, which includes -D-Galp and -L-Araf. It is also a galectin-3 inhibitor. From the teachings of Chang and Zhao one of ordinary skill in the art will recognize that a branched polysaccharide having the residues taught by Chang and Zhao would be a galectin-3 inhibitor and therefore can be used as an active agent in a method of treating glacetin-3 mediated disorders. Chang, Suthahar and Martinez also teach all the disorders mediated by galectin-3 that can be treated. Therefore, one of ordinary skill in the art would find it logical to use a polysaccharide having the structural limitations as in claims 1. 4-7, 24 and 29 in the claimed methods of treatment in view of the combined teachings of the prior art. It is not based on hindsight. Motivation for the same has also been provided in the rejection. 
The rejection is maintained.



Conclusion
1. Elected Claims 1-10 and 21-31 (Group I) are rejected.
2. Group II Claims 11-16 and Group III Claims 17-20 have been cancelled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623